Case 0:18-cv-61911-KMM Document 13 Entered on FLSD Docket 10/26/2018 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 0:18-cv-61911-KMM

     LAKEISHA CURRY,

                    Plaintiff,

     vs.

     JUSSI GROUP, LLC d/b/a BARYTONO CAFÉ,
     a Florida Corporation, MES VENTURES, LLC
     d/b/a CAFÉ UNITED, a Florida Corporation,
     BAR & TONO, LLC, a Florida Corporation,
     JOSE LLANOS, an Individual, and JANNS CASTRO,
     an Individual,

                 Defendants.
     ________________________________________/

      PLAINTIFF’S NOTICE OF FILING DEFENDANT, JOSE LLANOS’ ANSWER

            Plaintiff, LAKEISHA CURRY, by and through her undersigned counsel, hereby

     files this Notice of Filing Defendant, Jose Llanos’ Answer that was emailed to the

     undersigned on September 18, 2018 and not filed with the Court, attached hereto as

     Exhibit “A.”

                                                Respectfully submitted,

                                                Law Offices of Levy & Levy, P.A.
                                                1000 Sawgrass Corporate Parkway, Suite 588
                                                Sunrise, Florida 33323
                                                Telephone: (954) 763-5722
                                                Facsimile: (954) 763-5723
                                                Email: chad@levylevylaw.com
                                                Service Email: assistant@levylevylaw.com
                                                Counsel for Plaintiff

                                                /s/ David M. Cozad
                                                DAVID M. COZAD, ESQ.
                                                F.B.N.: 333920




                                                1
Case 0:18-cv-61911-KMM Document 13 Entered on FLSD Docket 10/26/2018 Page 2 of 3




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 26, 2018, I electronically filed the foregoing

     document with the Clerk of Court using CM/ECF.             I also certify that the foregoing

     document is being served this day on all counsel of record or pro se parties identified on the

     attached Service List in the manner specified, either via transmission of Notices of

     Electronic Filing generated by CM/ECF or in some other authorized manner for those

     counsel or parties who are not authorized to receive electronically Notices of Filing.



                                                            /s/ David M. Cozad
                                                            DAVID M. COZAD, ESQ.




                                           SERVICE LIST

     Jussi Group, LLC
     d/b/a BarYtono Café
     8315 N.W. 64th Street, Suite 1
     Miami, Florida 33166
     Attn: Jose F. Llanos, Registered Agent

     Mes Ventures LLC d/b/a Cafe United
     8315 N.W. 64th Street, Suite 1
     Miami, Florida 33166
     Attn: Jose F. Llanos, Registered Agent

     Janns Castro
     1637 Passion Vine Circle
     Weston, Florida 33326

     Jose F. Llanos



                                                   2
Case 0:18-cv-61911-KMM Document 13 Entered on FLSD Docket 10/26/2018 Page 3 of 3




     8315 N.W. 64th Street, Suite 1
     Miami, Florida 33166




                                       3
